JUSTICE FREEMAN, concurring: I agree with the majority that defendant’s conviction should be reversed. However, because I believe that the majority opinion unnecessarily modifies the ' “knowledge” requirement for section 4 — 104(a)(2) of the Illinois Vehicle Code (Ill. Rev. Stat. 1989, ch. 95½, par. 4 — 104(a)(2)) set forth in People v. Gean (1991), 143 Ill. 2d 281, to mean “criminal knowledge,” I concur. The majority notes that the record contains no evidence that defendant had a criminal purpose and that the State did not allege that defendant stole the automobile or attempted to perpetrate a fraud. Accordingly, defendant cannot be found guilty of the offense set forth in section 4 — 104(a)(2). I agree. However, I believe that the majority opinion creates confusion by expressly modifying section 4 — 104(a)(2)’s mental state requirement from knowledge to “criminal knowledge,” or, “knowledge plus criminal purpose.” The majority’s modification of Gean, at the least, confuses the mental state requirement of section 4 — 104(a)(2) by suggesting that an additional mental state — that of intent or “purpose” — is to be considered along with the knowledge requirement. At the most, the majority’s modification of Gean unwittingly elevates section 4 — 104(a)(2)’s mental state requirement. As the majority points out, this court in Gean noted that section 4 — 104(a)(2) does not explicitly provide a mental state element. Gean then held that section 4— 104(a)(2) did not set forth an absolute liability offense. This court then looked to section 4 — 3(b) of the Criminal Code of 1961 (Ill. Rev. Stat. 1987, ch. 38, par. 4— 3(b)), which directs that any mental state in sections 4 — 4, 4 — 5, and 4 — 6 of the Code apply to an offense which is not an absolute liability offense, but which does not prescribe a particular mental state. Section 4 — 4 defines “intent,” which involves a “conscious objective or purpose” to accomplish a result or engage in certain conduct. (Ill. Rev. Stat. 1987, ch. 38, par. 4 — 4.) Section 4 — 5 defines “knowledge,” which involves a person’s being “consciously aware” that his or her conduct is of a certain nature or that certain circumstances exist. (Ill. Rev. Stat. 1987, ch. 38, par. 4 — 5.) Section 4 — 6 defines “[rjecklessness,” which is found where a person “consciously disregards a substantial and unjustifiable risk.” (Ill. Rev. Stat. 1987, ch. 38, par. 4 — 6.) After considering these provisions, Gean then held that knowledge was the appropriate mental element for an offense under section 4 — 104(a)(2). The majority in the instant case looks to Gean and expressly modifies the knowledge requirement to mean “knowledge plus criminal purpose.” This modification, which apparently attempts to define “knowledge” beyond the scope of its statutory definition, instead confuses the meaning of that mental state element. I also believe that the majority’s attempt to further define “knowledge” is unnecessary. “Knowledge” under the Code implies criminal knowledge. (See People v. Stewart (1960), 20 Ill. 2d 387 (applying “knowledge” requirement for the offense of receiving stolen property, referring to requirement as “guilty knowledge”). See also People v. Baxa (1971), 50 Ill. 2d 111; People v. Frazier (1983), 119 Ill. App. 3d 770.) Section 4 — 104(a)(2) sets forth one of several offenses which the legislature defined as “relating to possession of titles and registration.” Ill. Rev. Stat. 1989, ch. 95½, par. 4 — 104(a)(2). Moreover, as this court noted in Gean, to establish an offense under section 4 — 104(a)(2), the State must prove that a defendant possessed certificates of title “knowing that he did not have authority or knowing it was without complete assignment.” (Gean, 143 Ill. 2d at 289.) In the instant case, as the majority notes, the record shows no evidence that defendant possessed the certificate of title to the automobile knowing, or with a conscious awareness, that he did not have authority or knowing that the certificate was without complete assignment. The simple application of the statutory definition of “knowledge” to the instant offense leads to the result that defendant’s conviction cannot stand. Additionally, although the majority opinion appears merely to expand upon the definition of “knowledge,” nevertheless, its modification of the knowledge requirement to include “knowledge plus criminal purpose” also may be interpreted as enhancing the mental state requirement from knowledge to intent. The Criminal Code defines “intent” in terms of a “conscious objective or purpose” to accomplish a certain result. (Ill. Rev. Stat. 1987, chi 38, par. 4 — 4.) “Knowledge,” by contrast, involves only a “conscious[ ] aware[ness]” of one’s conduct or of certain circumstances. (Ill. Rev. Stat. 1987, ch. 38, par. 4 — 5.) Thus, “intent” requires a higher degree of culpability than does “knowledge” under the Code. (See also Robinson, A Brief History of Distinctions in Criminal Culpability, 31 Hastings L.J. 815 (1980) (noting that the Model Penal Code sets forth mental states in descending order of culpability: intent (purpose), knowledge, recklessness).) Thus, trial courts may interpret the majority’s requirement that the evidence show “knowledge plus criminal purpose” to mean that the evidence must show “intent,” as defined by section 4 — 4 of the Criminal Code. Because the majority’s modification of the mental state element for section 4 — 104(a)(2) as set forth in Gean creates such confusion, I cannot concur in that aspect of the majority’s opinion. I would not so extend Gean, but rather would apply Gean without the modification to reach the same result which the majority reaches in the instant case. CHIEF JUSTICE MILLER joins in this concurrence. [[Image here]]